PER CURIAM.
This is an appeal from a trial court order requiring the husband to pay one-half of the wife’s attorney’s fees in a marriage dissolution action. Although the record reveals that the wife can afford to pay her own attorney’s fees, it is plain that the *1099husband is in a much better financial position than the wife to pay for such fees. That being so, it is clear that the trial court did not abuse its discretion in entering the order under review, see Canakaris v. Canakaris, 382 So.2d 1197, 1205 (Fla.1980); Adler v. Adler, 418 So.2d 1007, 1008 (Fla. 3d DCA 1982); Bryan v. Bryan, 442 So.2d 362, 364 (Fla. 1st DCA 1983), rev. denied, 450 So.2d 485 (Fla.1984); Turney v. Turney, 149 So.2d 83, 85 (Fla. 3d DCA 1963), which is hereby
Affirmed.